ORDER
PER CURIAM.
Charles Reese (Reese) appeals from the judgment upon his conviction by a jury of driving while intoxicated, Section 577.010, RSMo 19941; driving while revoked, Section 302.321; and failure to drive on the right half of a roadway of sufficient width, Section 304.015, for which he was sentenced to thirty days’ imprisonment and a fine of twenty-five dollars, two days’ imprisonment and a fine of twenty-five dollars, and a fine of twenty-five-dollars, respectively, to be served concurrently. Reese claims the trial court erred in (1) submitting verdict-directing instruction number seven, (2) denying his motion for a mistrial, and (3) denying his motion for judgment of acquittal notwithstanding the verdict. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.